Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/15/2022 has been entered. Claims 11, 16, and 23 have been amended. Claims 1-3, 5-9, 11-13, 15-17, and 22-27 remains pending. Applicant’s amendments and persuasive arguments to the claims overcome every objection and rejection under 112(a)(b) previously set forth in Non-Final Office Action mailed on 03/29/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “identifier” of claim 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 11, 15-16, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gal (US 9267873).
Regarding claim-1, Gal discloses a system for flow cytometrically dispensing droplets into partitions (Abstract; Fig.1), the system comprising: 
a droplet sorting system (Fig.1) comprising: 
a droplet stream generator (collimator 124, Fig.1) configured to generate a stream (steam of droplet defined by Flow C, Fig.1) of both particle-occupied droplets (132, 134, Fig.1) and particle-unoccupied droplets (128, 130, Fig.1) from liquid exiting a flow cell (110, Fig.1) (Col.7 line44-50); and 
a droplet sorter (combination of charging element 112 and deflection device 114, Fig.1) configured to partition-direct particle-occupied (132, 134) and particle- unoccupied droplets (128, 130) (Col.3 line47-55; Col.5 line8-13).
Regarding claim-6, Gal discloses wherein the system is configured to dynamically adjust (tuning the system) the ratio of particle-occupied droplets (132, 134) to particle- unoccupied droplets (128, 130) that are partition-directed over a period of time (Col.7 line13-18; Col.8 line57-67 to Col.9 line1-10). It is easily derived by a person skilled in the art from present disclosure that droplet (Fluid stream C) when passed through deflection plates, the deflection plate 114 of droplet sorter adjust the ratio of particle-occupied droplets (132, 134) to particle- unoccupied droplets (128, 130) that are partition-directed over a period of time and deflects charged/desired particles towards container (140, 142) and uncharged/undesired particles towards container (146, 144).
Regarding claim-7, Robert discloses wherein the system is configured to dynamically instruct (tuning the system) the droplet sorter (combination of charging element 112 and deflection device 114, Fig.1) to partition-direct each droplet by default or partition-direct only desired particle-occupied droplets (132, 134) by default (Col.7 line13-18; Col.8 line57-67 to Col.9 line1-10).
Regarding claim-8, Gal discloses wherein the droplets (stream of droplet C) have a predetermined volume. It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream defined by C, Fig.1) has predetermined volume based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid introduced in flow cell.
Regarding claim-9, Gal discloses wherein the droplet generator (collimator 124, Fig.1) is configured to dynamically adjust the predetermined volume of the droplets (128, 130, 132, 134 Fig.1). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream defined by C, Fig.1) has predetermined volume based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid introduced in nozzle which ultimately adjust the amount of fluid stream C coming out of nozzle, can be seen in Fig.1.
Regarding claim-11, Gal discloses wherein the droplet sorter is configured to partition-direct particle-occupied (132, 134) and particle-unoccupied droplets (128, 130) into a well of a multi-well plate (140, 142, 144, 146; Fig.1)
Regarding claim-15, Gal discloses wherein the system comprises a cellular sample source, a barcoded solid support source and a cell lysis agent source (Col.2 line59-67 to Col.3 line1-39).
Regarding claim-16, Gal discloses wherein the system is configured to direct a particle-occupied droplet (132) comprising a cell, a second particle-occupied droplet (134) comprising a barcoded solid support and a first particle-unoccupied droplet (128, 130) comprising a lysis agent into the same partition (Col.2 line59-67 to Col.3 line1-39).
Regarding claim-23, Gal discloses a method for flow cytometrically dispensing droplets (Abstract; Fig.1) into partitions, the method comprising: 
producing from liquid exiting a flow cell (110, Fig.1) a droplet stream (steam of droplet defined by Flow C, Fig.1) comprising particle-occupied droplets (132, 134, Fig.1) and particle-unoccupied droplets (128, 130, Fig.1) (Col.7 line44-50); and
partition directing droplets of the droplet stream (C) with a droplet sorter (combination of charging element 112 and deflection device 114, Fig.1) configured to partition-direct particle-occupied (132, 134) and particle-unoccupied droplets (128, 130) (Col.3 line47-55; Col.5 line8-13).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 6079836) in view of Gal (US 9267873).
Regarding claim-1, Robert discloses a system for flow cytometrically dispensing droplets into partitions (Abstract; Fig.1), the system comprising: 
a droplet sorting system (Fig.1, 3) comprising: 
a droplet stream generator (droplet generator 27, Fig.1, 3) configured to generate a stream (interconnected droplet stream 22, Fig.1, 3) of both particle-occupied droplets (23C) and particle-unoccupied droplets (23) from liquid exiting (exist port 18, Fig.1, 3) a flow cell (fluid flow chamber 14, Fig.1, 3) (Check: Col.1 line62-67 to Col.2 line1-8; Claim-9); and 
a droplet sorter (24, Fig.1, 3) configured to partition-direct particle-occupied (charged droplet 23C contain cell, Fig1, 3) and particle- unoccupied droplets (uncharged droplet 23, Fig.1, 3) (Check: Col.1 line55-61; Col.2 line27-43; Col.9 line35-44; Claim-9).
But Robert doesn’t explicitly disclose particle- unoccupied droplets (uncharged droplet 23 i.e. droplet with no cell)
Gal discloses a similar system for flow cytometrically dispensing droplets into partitions and, teaches a droplet stream generator (collimator 124, Fig.1) configured to generate a stream (steam of droplet defined by Flow C, Fig.1) of both particle-occupied droplets (132, 134, Fig.1) and particle-unoccupied droplets (128, 130, Fig.1) from liquid exiting a flow cell (110, Fig.1) (Col.7 line44-50); and explicitly discloses a droplet sorter (combination of charging element 112 and deflection device 114, Fig.1) configured to partition-direct particle-occupied (132, 134) and particle- unoccupied droplets (128, 130) (Col.3 line47-55; Col.5 line8-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Robert’s system with particle-occupied and particle- unoccupied droplets as taught by Gal for purpose of sorting droplets containing cells from droplets containing no cells.
Regarding claim-2, Robert as modified discloses wherein the droplet sorter (24, Fig.1,3) comprises: 
a droplet charger (charging collar 31, Fig1,3) configured to charge droplets of the droplet stream (22) (Check: Col.2 line27-43; Claim-9); 
a droplet deflector (deflection plates 33 and 35, Fig1,3) configured to deflect charged droplets (130, 132, 134 as taught by Gal) into a partition (Check: Col.2 line27-43; Claim-9); and 
a controller (control workstation 50, Fig1) configured to control the droplet charger (31) and droplet deflector (33 and 35) to partition direct particle-occupied (132, 134 as taught by Gal) and particle-unoccupied droplets (128, 130 as taught by Gal) (Check: Col.2 line19-25, 44-58; Claim-10).
Regarding claim-3, Robert as modified discloses wherein the controller is configured to partition direct a first predetermined number of particle-occupied droplets (132, 134 as taught by Gal) and a second predetermined number of particle-unoccupied droplets (128, 130 as taught by Gal). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 22) is configured to partition direct a first predetermined number of particle-occupied droplets (132, 134) and a second predetermined number of particle-unoccupied droplets (128, 130) by deflection plate which is controlled by controller 50, see be seen in Fig.1 and (Check: Col.2 line19-25, 44-58; Claim-10).
Regarding claim-6, Robert as modified discloses wherein the system is configured to dynamically adjust the ratio of particle-occupied droplets (132, 134 as taught by Gal) to particle- unoccupied droplets (128, 130 as taught by Gal) that are partition-directed over a period of time (Check: Col.2line26-58; Fig.1, 3). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 22) when passed through deflection plates, the deflection plate 33, 35 of droplet sorter adjust the ratio of particle-occupied droplets (23C) to particle- unoccupied droplets (23) that are partition-directed over a period of time and deflects charged/desired particles towards container 41 and uncharged/undesired particles towards container 43.
Regarding claim-7, Robert as modified discloses wherein the system is configured to dynamically instruct the droplet sorter (24, Fig.1,3) to partition-direct each droplet by default or partition-direct only desired particle-occupied droplets (128, 130 as taught by Gal) by default (In order to controllably sort an individual droplet 23 that breaks off or separates from the fluid stream exiting the flow chamber's outlet port 18, the droplet sorter 24 employs an electrostatic charging collar 31 surrounding the travel path 26 of the droplet sequence. Charging collar 31 may comprise a metallic cylinder that is located so as to surround the location along the droplet sequence travel path 26 where the individual droplets 23 separate from the fluid stream, and is typically several droplets in length. The charging collar 31 is positioned vertically downstream of the fluid chamber exit port 18 and upstream of an associated set of electrostatic (opposite polarity, high voltage) deflection plates 33 and 35 between which the stream of charged droplets 23 pass as they travel downwardly and are either sorted along a sort path 36 into a sorted droplet collection container 41, or allowed to pass unsorted along travel path 26 into an aborted or discarded waste container 43. Under the control of the cell analysis and sorting routine executed by the system workstation 50, a prescribed charging voltage pulse 32 of a duration t12 is selectively applied to the charging collar 31 at time t1, i.e. at the end of the sort delay t01, and terminating at time t2 at the end of the pulse duration interval t12, thereby charging a droplet 23C that should contain the cell to be sorted. As the selectively charged droplet 23C passes between the two opposite polarity high voltage deflection plates 33 and 35, it is attracted to the plate with the opposite charge, while being simultaneously repelled by the plate with the same or like charge. This electrostatic steering action directs the charged droplet 23C along a deflected travel path 36 on one side of the main droplet travel path 26, and into the sorted droplet collection container 41, Check: Col.2line26-58; Fig.1, 3).
Regarding claim-8, Robert as modified discloses wherein the droplets have a predetermined volume. It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 22) has predetermined volume of (23C and 23 respectively; or “128, 130, 132, 134” as taught by Gal) based on required specification of an apparatus and can be adjusted by controlling the amount of saline carrier fluid and sample fluid (particle/cell sample) introduced in droplet generator 27 which ultimately adjust the amount of fluid stream volume 22 coming out of droplet generator, can be seen in Fig.1.
Regarding claim-9, Robert as modified discloses wherein the droplet generator (27) is configured to dynamically adjust the predetermined volume of the droplets. It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 22) has predetermined volume of (23C and 23 respectively; or “128, 130, 132, 134” as taught by Gal) based on required specification of an apparatus and can be adjusted by controlling the amount of saline carrier fluid and sample fluid (particle/cell sample) introduced in droplet generator 27 which ultimately adjust the amount of fluid stream volume 22 coming out of droplet generator, can be seen in Fig.1.
Regarding claim-11, Robert as modified wherein the droplet sorter (24, Fig.1, 3) is configured to partition-direct particle-occupied (132, 134 as taught by Gal) and particle-unoccupied droplets (128, 130 as taught by Gal) into a well of a multi-well plate (140, 142, 144, 146; Fig.1 as taught by Gal)
Regarding claim-22, Robert as modified discloses wherein the system further comprises: 
a flow cell fluid (flow chamber 14, Fig.1, 3) configured to flow a stream of a particle containing liquid past an interrogation point (Check: Col.1 line62-67 to Col.2 line1-8; Claim-9); a light source (laser 17, Fig.1, 3) for irradiating the interrogation point; and a detector (optical detector 20, Fig.3 for detecting light from the interrogation point (Check: Col.1 line28-44; Fig1, 3).
Regarding claim-23, Robert as modified discloses a method for flow cytometrically dispensing droplets (Abstract; Fig.1) into partitions, the method comprising: 
producing from liquid exiting a flow cell a droplet stream comprising particle-occupied droplets (132, 134 as taught by Gal) and particle-unoccupied droplets (128, 130 as taught by Gal) (Check: Col.1 line62-67 to Col.2 line1-8; Claim-9); and 
partition directing droplets of the droplet stream (22) with a droplet sorter (24) configured to partition-direct particle-occupied (132, 134) and particle-unoccupied droplets (128, 130) (Check: Col.1 line55-61; Col.2 line27-43; Col.9 line35-44; Claim-9).

Regarding claim-24, Robert as modified discloses wherein the droplet sorter (24) comprises: 
a droplet charger (charging collar 31, Fig1,3) configured to charge droplets of the droplet stream (22) (Check: Col.2 line27-43; Claim-9);
 a droplet deflector (deflection plates 33 and 35, Fig1,3) configured to deflect charged droplets (132, 134 as taught by Gal) into a partition (Check: Col.2 line27-43; Claim-9); and 
a controller (control workstation 50, Fig1) configured to control the droplet charger (31)  and droplet deflector (33 and 35) to partition direct particle-occupied (132, 134 as taught by Gal) and particle-unoccupied droplets (128, 130 as taught by Gal) (Check: Col.2 line19-25, 44-58; Claim-10)..
Regarding claim-25, Robert as modified discloses wherein the controller is configured to partition direct a first predetermined number of particle-occupied droplets (132, 134 as taught by Gal) and a second predetermined number of particle-unoccupied droplets (128, 1130 as taught by Gal). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 22) is configured to partition direct a first predetermined number of particle-occupied droplets (23C) and a second predetermined number of particle-unoccupied droplets (23) by deflection plate which is controlled by controller 50, see be seen in Fig.1 and (Check: Col.2 line19-25, 44-58; Claim-10).
Regarding claim-26, Robert as modified discloses wherein the controller comprises a processor and a memory operably coupled thereto, wherein the memory comprises instructions stored thereon, which, when executed by the processor, cause the processor to specify to the droplet sorter (24) the particle-occupied droplets (23C or “132, 134” as taught by Gal) and particle-unoccupied droplets (23 or “128, 130” as taught by Gal) to be partition directed (The stored sorting data, which is to be compared with signals generated from downstream detection circuitry, is then read out of an offset location in the memory device, which corresponds to a delay of one transit period from the droplet sorter 24 to the detection circuitry. In this example, the transit time is divided by 1/256,000 to determine the offset. In this manner, the delayed sorting information signals are effectively made concurrent with the real time detection signals from the gap and drop detectors. The data is then analyzed to determine if the events of interest are qualified, and the difference between the signals is written to memory for processing by the system processor, Col.10 line45-56).

Claims 1-3, 5-9, 11-13, 15-17, 22-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Edward (US 20150050638) in view of Gal (US 9267873).
Regarding claim-1, Edward discloses a system for flow cytometrically dispensing droplets into partitions (Background; Fig.1, 4), the system comprising: 
a droplet sorting system (Fig.1, 4) comprising: 
a droplet stream generator configured to generate a stream (fluid stream 114, Fig.1) of both particle-occupied droplets (128, 130 Fig.1) and particle-unoccupied droplets (132, Fig.1) from liquid exiting a flow cell (nozzle 102) (The sheath fluid supplied by conduit 110 is combined with the sample fluid in the nozzle 102 and flows downwardly out of the nozzle 102 to form fluid stream 114.) (Check: [0019]; [0023]); and 
a droplet sorter (defined by combination of charge pulse 150, and deflection plate 124, 126 Fig.1) configured to partition-direct particle-occupied (droplet stream 128, 130 Fig.1) and particle- unoccupied droplets (Non-deflected Droplet stream 132, Fig.1) (Check: [0020]; [0023]).
But Edward doesn’t explicitly disclose particle-occupied droplets (droplet with cell) and particle- unoccupied droplets (droplet with no cell)
Gal discloses a similar system for flow cytometrically dispensing droplets into partitions and, teaches a droplet stream generator (collimator 124, Fig.1) configured to generate a stream (steam of droplet defined by Flow C, Fig.1) of both particle-occupied droplets (132, 134, Fig.1) and particle-unoccupied droplets (130, Fig.1) from liquid exiting a flow cell (110, Fig.1) (Col.7 line44-50); and explicitly discloses a droplet sorter (combination of charging element 112 and deflection device 114, Fig.1) configured to partition-direct particle-occupied (132, 134) and particle- unoccupied droplets (128, 130) (Col.3 line47-55; Col.5 line8-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Edward’s system with particle-occupied and particle- unoccupied droplets as taught by Gal for purpose of sorting droplets containing cells from droplets containing no cells.
Regarding claim-2, Edward as modified discloses wherein the droplet sorter (Fig.1) comprises: 
a droplet charger (charging pulse 150, Fig.1) configured to charge droplets of the droplet stream (114) (Check: [0020]; [0021]; [0022]; [0023]); 
a droplet deflector (deflection plates 124 and 126 Fig1,3) configured to deflect charged droplets (130, 132, 134 as taught by Gal) into a partition (Check: [0020]; [0023]); and 
a controller (controller 146, Fig1) configured to control the droplet charger (31) and droplet deflector (33 and 35) to partition direct particle-occupied (132, 134 as taught by Gal) and particle-unoccupied droplets (128, 130, as taught by Gal) (Check: [0021]; [0022]; [0023]; [0024]; [0025]; [0026]).
Regarding claim-3, Edward as modified discloses wherein the controller (146) is configured to partition direct a first predetermined number of particle-occupied droplets (132, 134 as taught by Gal) and a second predetermined number of particle-unoccupied droplets (128, 130 as taught by Gal) (When the droplets from the deflected droplet streams 128, 130 and the non-deflected droplet stream 132, that contain a charge, impinge on the conductive mesh 134, the charge of the droplets is transferred to the conductive mesh 134. The conductive mesh accumulates the charges from the droplets over a predetermined short period of time prior to dissipating. The conductive mesh 134 is connected by wire 136 to an electrometer 144 that detects the accumulated charge on the conductive mesh 134. The electrometer 144 generates an output signal that is transmitted to the controller 146 indicating the accumulated charge on the conductive mesh 134 for a predetermined period) [Check: [0023]; Fig.1, 6). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 114) has predetermined volume of (128, 130 and 132) based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid in nozzle which ultimately adjust the amount of fluid stream 114 coming out of nozzle, can be seen in Fig.1.
Regarding claim-5, Edward as modified discloses system further comprising an input module (display 148, Fig.1) operably connected to the droplet sorter, wherein the input module is configured to receive an input message specifying the particle-occupied and particle-unoccupied droplets to be partition directed (Check: [0023]; Fig.1, 6).
Regarding claim-6, Edward as modified discloses wherein the system is configured to dynamically adjust the ratio of particle-occupied droplets (132, 134 as taught by Gal) to particle- unoccupied droplets (128, 130 as taught by Gal) that are partition-directed over a period of time [Check: [0023]; Fig.1, 6).
Regarding claim-7, Edward as modified discloses wherein the system is configured to dynamically instruct the droplet sorter (combination of charge pulse 150, and deflection plate 124, 126 Fig.1) to partition-direct each droplet by default or partition-direct only desired particle-occupied droplets (132, 134 as taught by Gal) by default [Check: [0021]; [0022]; [0023]; [0024]; [0025]; [0026]); Fig.1, 6).
Regarding claim-8, Edward as modified discloses wherein the droplets have a predetermined volume (FIG. 1 is a schematic block diagram illustrating an embodiment of the timing and phase adjustment system 100 for the separation of drops from a fluid stream in a flow cytometer. As illustrated in FIG. 1, sample reservoir 104 is connected to nozzle 102 by conduit 106. Sample reservoir 104 provides sample particles to be separated by the flow cytometer illustrated in FIG. 1. Sheath reservoir 108 is also connected to the nozzle 102 and supplies sheath fluid via conduit 110 to the nozzle 102. The sheath fluid supplied by conduit 110 is combined with the sample fluid in the nozzle 102 and flows downwardly out of the nozzle 102 to form fluid stream 114) (Check: [0019]; and also [0023]). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 114) has predetermined volume based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid introduced in nozzle.
Regarding claim-9, Edward as modified discloses wherein the droplet generator is configured to dynamically adjust the predetermined volume of the droplets (FIG. 1 is a schematic block diagram illustrating an embodiment of the timing and phase adjustment system 100 for the separation of drops from a fluid stream in a flow cytometer. As illustrated in FIG. 1, sample reservoir 104 is connected to nozzle 102 by conduit 106. Sample reservoir 104 provides sample particles to be separated by the flow cytometer illustrated in FIG. 1. Sheath reservoir 108 is also connected to the nozzle 102 and supplies sheath fluid via conduit 110 to the nozzle 102. The sheath fluid supplied by conduit 110 is combined with the sample fluid in the nozzle 102 and flows downwardly out of the nozzle 102 to form fluid stream 114) (Check: [0019]; and also [0023]). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 114) has predetermined volume based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid introduced in nozzle which ultimately adjust the amount of fluid stream 114 coming out of nozzle, can be seen in Fig.1.
Regarding claim-11, Edward as modified discloses wherein the droplet sorter (defined by combination of charge pulse 150, and deflection plate 124, 126 Fig.1) is configured to partition-direct particle-occupied (132, 134 as taught by Gal) and particle-unoccupied droplets (130 as taught by Gal) into a well of a multi-well plate (collector 138, 142, and waste collector 140, Fig.1).
Regarding claim-12, Edward as modified discloses wherein the system is configured to record an identifier (conductive mesh 134, Fig.1) identifying the well of the multi-well plate (collector 138, 142, and waste collector 140) into which a droplet (130, 132, 134 as taught by Gal) is directed (Check: [0023]; Fig.1, 6).
Regarding claim-13, Edward as modified discloses wherein the identifier (conductive mesh 134, Fig.1) identifies the number of particle-occupied (132, 134 as taught by Gal)  and/or particle-unoccupied droplets (130 as taught by Gal) deflected into the well (138, 140, 142) (Check: [0023]; Fig.1, 6).
Regarding claim-15, Edward as modified discloses wherein the system comprises a cellular sample source, a barcoded solid support source and a cell lysis agent source (These cells and particles may be biological or physical samples that are collected for analysis and/or separation. The sample is mixed with a sheath fluid for transporting the particles through the flow cytometer. The particles may comprise biological cells, calibration beads, physical sample particles, or other particles of interest, which are collectively referred to herein as "particles.", [0001]).
Regarding claim-16, Edward as modified discloses wherein the system is configured to direct a first particle-occupied droplet (132 as taught by Gal) comprising a cell, a second particle-occupied droplet (134 as taught by Gal) comprising a barcoded solid support and a third particle-unoccupied droplet (130 as taught by Gal) comprising a lysis agent into the same partition (These cells and particles may be biological or physical samples that are collected for analysis and/or separation. The sample is mixed with a sheath fluid for transporting the particles through the flow cytometer. The particles may comprise biological cells, calibration beads, physical sample particles, or other particles of interest, which are collectively referred to herein as "particles.", [0001]; The positive and negative charges that are applied to deflection plates 124, 126 create a DC electric field that causes the charged droplets in droplet stream 122 to deflect and drop, by initial velocity and gravity, into separate deflected droplet streams 128, 130, depending upon the positive or negative charge on the droplet (collected in 138, 142 respectively). Droplets that are not charged form non-deflected droplet stream 132, which fall directly into the waste collector 140, [0023]).
Regarding claim-17, Edward as modified discloses wherein the system is further configured to record an identifier (conductive mesh 134, Fig.1) identifying the partition into which the particle-occupied droplet (132, 134 as taught by Gal) comprising the cell, the particle-occupied droplet (132, 134) comprising the barcoded solid support and the particle-unoccupied droplet (130) comprising the lysis agent are directed (Check: [0023]; Fig.1, 6).

Regarding claim-22, Edward as modified discloses wherein the system further comprises: 
a flow cell (nozzle 102, Fig.1) configured to flow a stream of a particle (fluid stream 114, Fig.1) containing liquid past an interrogation point (defined at point 120); 
a light source (strobe 120, Fig.1) for irradiating the interrogation point (strobe 120 emits a light signal that illuminates the fluid stream 114 at the droplet separation point 116, [0026]); and 
a detector (camera 118) for detecting light from the interrogation point (the controller can adjust strobe 120 using control signal 178, so that the camera 118 can obtain an image of the stream at the instant when the charge pulse is applied to the nozzle 102, which is displayed on display 148. The manner in which the controller 146 is programmed is more fully disclosed in the flow diagram illustrated in FIG. 6, [0023]).
Regarding claim-23, Edward as modified discloses a method for flow cytometrically dispensing droplets (Background; Fig.1, 4) into partitions, the method comprising: 
producing from liquid exiting a flow cell a droplet stream (fluid stream 114, Fig.1) comprising particle-occupied droplets (132, 134 as taught by Gal)) and particle-unoccupied droplets (130 as taught by Gal)) (The sheath fluid supplied by conduit 110 is combined with the sample fluid in the nozzle 102 and flows downwardly out of the nozzle 102 to form fluid stream 114, [0019]) (Check: [0019]; [0023]); and
partition directing droplets of the droplet stream (114) with a droplet sorter (defined by combination of charge pulse 150, and deflection plate 124, 126 Fig.1) configured to partition-direct particle-occupied (132, 134) and particle-unoccupied droplets (130) (Check: [0020]; [0023]).
Regarding claim-24, Edward as modified discloses wherein the droplet sorter (defined by combination of charge pulse 150, and deflection plate 124, 126 Fig.1) comprises: 
a droplet charger (charging pulse 150, Fig.1) configured to charge droplets of the droplet stream (114) (Check: [0020]; [0021]; [0022]; [0023]);; 
a droplet deflector (deflection plates 124 and 126 Fig1,3) configured to deflect charged droplets (132, 134 as taught by Gal)) into a partition (Check: [0020]; [0023]); and 
a controller (controller 146, Fig1) configured to control the droplet charger (31) and droplet deflector (33 and 35) to partition direct particle-occupied (132, 134)  and particle-unoccupied droplets (130 as taught by Gal)) (Check: [0021]; [0022]; [0023]; [0024]; [0025]; [0026]).
Regarding claim-25, Edward as modified discloses wherein the controller (146) is configured to partition direct a first predetermined number of particle-occupied droplets (132, 134 as taught by Gal)) and a second predetermined number of particle-unoccupied droplets (130, as taught by Gal)) (When the droplets from the deflected droplet streams 128, 130 and the non-deflected droplet stream 132, that contain a charge, impinge on the conductive mesh 134, the charge of the droplets is transferred to the conductive mesh 134. The conductive mesh accumulates the charges from the droplets over a predetermined short period of time prior to dissipating. The conductive mesh 134 is connected by wire 136 to an electrometer 144 that detects the accumulated charge on the conductive mesh 134. The electrometer 144 generates an output signal that is transmitted to the controller 146 indicating the accumulated charge on the conductive mesh 134 for a predetermined period) [Check: [0023]; Fig.1, 6). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 114) has predetermined volume of (“128, 130” and “132”) based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid in nozzle which ultimately adjust the amount of fluid stream 114 coming out of nozzle, can be seen in Fig.1.
Regarding claim-27, Edward as modified discloses wherein the method further comprises inputting into an input module (display 148, Fig.1) operably connected to the droplet sorter an input message specifying the particle-occupied and particle-unoccupied droplets to be partition directed (Check: [0023]; Fig.1, 6).

Claims 1-3, 5-9, 11-13, 15-17, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vladimir (US 20140309795) in view of Gal (US 9267873).
Regarding claim-1, Vladimir discloses a system for flow cytometrically dispensing droplets into partitions (Abstract; Fig.1), the system comprising: 
a droplet sorting system (Fig.1) comprising: 
a droplet stream generator (nozzle 102, Fig.1) configured to generate a stream (flow stream 111, Fig.1) of both particle-occupied droplets (125, 127 Fig.1) and particle-unoccupied droplets (126, Fig.1) from liquid exiting a flow cell (104, Fig.1) (Check: [0079]); and 
a droplet sorter (combination of charging element and deflection plates) configured to partition-direct particle-occupied (125, 127) and particle- unoccupied droplets (126) (To charge the droplet, the flow cell includes a charging element whose electrical potential can be rapidly changed. Because the cell stream exits the flow cell in a substantially downward vertical direction, the droplets also propagate in that direction after they are formed. Droplets, whether they are charged or are uncharged must be collected in a sample collection vessel that is appropriately directed to collect the one or more flow streams generated by the deflection plates, [0004]; and also check [0086]).
But Vladimir doesn’t explicitly disclose particle-occupied droplets (droplet with cell) and particle- unoccupied droplets (droplet with no cell)
Gal discloses a similar system for flow cytometrically dispensing droplets into partitions and, teaches a droplet stream generator (collimator 124, Fig.1) configured to generate a stream (steam of droplet defined by Flow C, Fig.1) of both particle-occupied droplets (132, 134, Fig.1) and particle-unoccupied droplets (130, Fig.1) from liquid exiting a flow cell (110, Fig.1) (Col.7 line44-50); and explicitly discloses a droplet sorter (combination of charging element 112 and deflection device 114, Fig.1) configured to partition-direct particle-occupied (132, 134) and particle- unoccupied droplets (130) (Col.3 line47-55; Col.5 line8-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide Edward’s system with particle-occupied and particle- unoccupied droplets as taught by Gal for purpose of sorting droplets containing cells from droplets containing no cells.
Regarding claim-2, Vladimir as modified discloses wherein the droplet sorter (combination of charging element and deflection plates) comprises: 
a droplet charger (charging pulse 150, Fig.1) configured to charge droplets of the droplet stream (125, 127); a droplet deflector (deflection plates 124, Fig1) configured to deflect charged droplets (130, 132, 134 as taught by Gal) into a partition (To charge the droplet, the flow cell includes a charging element whose electrical potential can be rapidly changed. Because the cell stream exits the flow cell in a substantially downward vertical direction, the droplets also propagate in that direction after they are formed. Droplets, whether they are charged or are uncharged must be collected in a sample collection vessel that is appropriately directed to collect the one or more flow streams generated by the deflection plates, [0004]; and, also check [0086]); and 
a controller (controller 114, Fig1) configured to control the droplet charger and droplet deflector (124) to partition direct particle-occupied (132, 134 as taught by Gal) and particle-unoccupied droplets (130 as taught by Gal) (In some embodiments a set-up controller 114 may be operationally connected to the flow cytometer 100 and automatically initiate the adjustment of a series of parameters in the flow cytometer based upon the nozzle diameter determined from the image received by the camera. The parameters may include any flow cytometric parameter such as hydrostatic pressure, drop charge, deflection voltage, charge correction value, drop delay, drop frequency, drop amplitude, and charge phase, [0081]; Fig.1).
Regarding claim-3, Vladimir as modified discloses wherein the controller (114) is configured to partition direct a first predetermined number of particle-occupied droplets (132, 134 as taught by Gal) and a second predetermined number of particle-unoccupied droplets (130, as taught by Gal) (The set-up controller 114 may be operationally connected to a fluidic system 115 that may control the rate of the flow stream 111 in the flow cytometer 100. The set-up controller 114 may initiate a pause in the flow stream based on an image received from the camera 113, [0082] and, also check [0085]). 
Regarding claim-5, Vladimir as modified discloses system further comprising an input module (mouse, keyboard, or the like; [0130]) operably connected to the droplet sorter, wherein the input module is configured to receive an input message specifying the particle-occupied and particle-unoccupied droplets to be partition directed (The set-up controller 118 may take further action depending parameters input in the device. One aspect of the invention is the application of an input value for drop-volume into the set-up controller 114. The drop volume may be determined by any means such as empirical measurements of a volume after a set number of drops from a particular nozzle diameter have been collected in a defined period of time. The drop volume may then be input into the set-up controller 114. In some embodiments the controller may cause the fluidics system 115 to pause after a set volume is dispensed to a collection vessel 118. This method beneficially improves a collection protocol because the use of a calibrated drop volume may provide a more accurate determination of collection volume than conventional methods which rely on drop count to control collection times. Using methods of this invention and the sorted fluid volume information available, an additional "stopping rule" for the sorting process may be implemented, [0088]; Fig.3, and also Check: [0012]; [0048-0049]; [0130]; Fig.1)
Regarding claim-6, Vladimir as modified discloses wherein the system is configured to dynamically adjust the ratio of particle-occupied droplets (132, 134 as taught by Gal) to particle- unoccupied droplets (130 as taught by Gal that are partition-directed over a period of time ( In some embodiments a set-up controller 114 may be operationally connected to the flow cytometer 100 and automatically initiate the adjustment of a series of parameters in the flow cytometer based upon the nozzle diameter determined from the image received by the camera. The parameters may include any flow cytometric parameter such as hydrostatic pressure, drop charge, deflection voltage, charge correction value, drop delay, drop frequency, drop amplitude, and charge phase, [0081]; The set-up controller 114 may be operationally connected to a fluidic system 115 that may control the rate of the flow stream 111 in the flow cytometer 100. The set-up controller 114 may initiate a pause in the flow stream based on an image received from the camera 113, [0082]). Thus, the present disclosure can adjust the ratio by adjusted flow stream 11.

Regarding claim-7, Vladimir as modified discloses wherein the system is configured to dynamically instruct the droplet sorter (combination of charging element and deflection plates) to partition-direct each droplet by default or partition-direct only desired particle-occupied droplets (132, 134 as taught by Gal) by default (Check: [0026]; [0091] with [0081-0082]; Fig.1)
Regarding claim-8, Vladimir as modified discloses wherein the droplets have a predetermined volume (The volume of a droplet is conventionally estimated by the hydrodynamic properties of the flow stream and the nozzle dimensions, Check: [0004]). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 111) has predetermined volume based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid introduced in flow cell.
Regarding claim-9, Vladimir as modified discloses wherein the droplet generator is configured to dynamically adjust the predetermined volume of the droplets (The volume of a droplet is conventionally estimated by the hydrodynamic properties of the flow stream and the nozzle dimensions, Check: [0004]). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 111) has predetermined volume based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid introduced in nozzle which ultimately adjust the amount of fluid stream 111 coming out of nozzle, can be seen in Fig.1.
Regarding claim-11, Vladimir as modified discloses wherein the droplet sorter (combination of charging element and deflection plates) is configured to partition-direct particle-occupied (132, 134 as taught by Gal) and particle-unoccupied droplets (130 as taught by Gal) into a well of a multi-well plate (vessel 128, 129, and waste vessel 118, Fig.1) (Check: [0086]).
Regarding claim-12, Vladimir as modified discloses wherein the system is configured to record an identifier (camera 120, Fig.1) identifying the well of the multi-well plate (vessel 128, 129, 118) into which a droplet (130, 132, 134 as taught by Gal respectively) is directed (Check: [0084]; [0085]; [0087]).
Regarding claim-13, Vladimir as modified discloses wherein the identifier (camera 120, Fig.1) identifies the number of particle-occupied (132, 134 as taught by Gal) and/or particle-unoccupied droplets (130 as taught by Gal) deflected into the well (128, 129, 118 respectively) (Check: [0084]; [0085]; [0087]).
Regarding claim-15, Vladimir as modified discloses wherein the system comprises a cellular sample source, a barcoded solid support source and a cell lysis agent source (Flow cytometers known in the art are used for analyzing and sorting particles in a fluid sample, such as cells of a blood sample or particles of interest in any other type of biological or chemical sample. A flow cytometer typically includes a sample reservoir for receiving a fluid sample, such as a blood sample, and a sheath reservoir containing a sheath fluid. The flow cytometer transports the particles (hereinafter called "cells") in the fluid sample as a cell stream to a flow cell, while also directing the sheath fluid to the flow cell, [0002], As a cell moves through the interrogation point, it causes the laser light to scatter. The laser light also excites components in the cell stream that have fluorescent properties, such as fluorescent markers that have been added to the fluid sample and adhered to certain cells of interest, or fluorescent beads mixed into the stream, [0003]).
Regarding claim-16, Vladimir as modified discloses wherein the system is configured to direct a first particle-occupied droplet (132 as taught by Gal) comprising a cell, a second particle-occupied droplet (134 as taught by Gal) comprising a barcoded solid support and a third particle-unoccupied droplet (130 as taught by Gal) comprising a lysis agent into the same partition (Flow cytometers known in the art are used for analyzing and sorting particles in a fluid sample, such as cells of a blood sample or particles of interest in any other type of biological or chemical sample. A flow cytometer typically includes a sample reservoir for receiving a fluid sample, such as a blood sample, and a sheath reservoir containing a sheath fluid. The flow cytometer transports the particles (hereinafter called "cells") in the fluid sample as a cell stream to a flow cell, while also directing the sheath fluid to the flow cell, [0002], As a cell moves through the interrogation point, it causes the laser light to scatter. The laser light also excites components in the cell stream that have fluorescent properties, such as fluorescent markers that have been added to the fluid sample and adhered to certain cells of interest, or fluorescent beads mixed into the stream, [0003]).
Regarding claim-17, Vladimir as modified discloses wherein the system is further configured to record an identifier (camera 120, Fig.1) identifying the partition into which the particle-occupied droplet (132, 134 as taught by Gal) comprising the cell, the particle-occupied droplet (132, 134) comprising the barcoded solid support and the particle-unoccupied droplet (130 as taught by Gal) comprising the lysis agent are directed (Check: [0084]; [0085]; [0087]).
Regarding claim-22, Vladimir as modified discloses wherein the system further comprises: 
a flow cell (104, Fig.1) configured to flow a stream of a particle (fluid stream 111, Fig.1) containing liquid past an interrogation point (103); a light source (laser 112, Fig.1) for irradiating the interrogation point; and a detector (109, Fig.1) for detecting light from the interrogation point (Check: [0079]; Fig.1).

Regarding claim-23, Vladimir as modified discloses a method for flow cytometrically dispensing droplets (Abstract; Fig.1) into partitions, the method comprising: 
producing from liquid exiting a flow cell (104, Fig.1) a droplet stream (fluid stream 111, Fig.1) comprising particle-occupied droplets (132, 134 as taught by Gal) and particle-unoccupied droplets (130 as taught by Gal) (Check: [0079])); and
partition directing droplets of the droplet stream (111) with a droplet sorter (combination of charging element and deflection plates) configured to partition-direct particle-occupied (132, 134 as taught by Gal) and particle-unoccupied droplets (130 as taught by Gal) (To charge the droplet, the flow cell includes a charging element whose electrical potential can be rapidly changed. Because the cell stream exits the flow cell in a substantially downward vertical direction, the droplets also propagate in that direction after they are formed. Droplets, whether they are charged or are uncharged must be collected in a sample collection vessel that is appropriately directed to collect the one or more flow streams generated by the deflection plates, [0004]; and, also check [0086]).
Regarding claim-24, Vladimir as modified discloses wherein the droplet sorter (combination of charging element and deflection plates) comprises: 
a droplet charger (charging pulse 150, Fig.1) configured to charge droplets of the droplet stream (130, 132, 134); a droplet deflector (deflection plates 124, Fig1) configured to deflect charged droplets (130, 132, 134 as taught by Gal) into a partition (To charge the droplet, the flow cell includes a charging element whose electrical potential can be rapidly changed. Because the cell stream exits the flow cell in a substantially downward vertical direction, the droplets also propagate in that direction after they are formed. Droplets, whether they are charged or are uncharged must be collected in a sample collection vessel that is appropriately directed to collect the one or more flow streams generated by the deflection plates, [0004]; and, also check [0086]); and 
a controller (controller 114, Fig1) configured to control the droplet charger and droplet deflector (124) to partition direct particle-occupied (132, 134 as taught by Gal)  and particle-unoccupied droplets (130 as taught by Gal) (In some embodiments a set-up controller 114 may be operationally connected to the flow cytometer 100 and automatically initiate the adjustment of a series of parameters in the flow cytometer based upon the nozzle diameter determined from the image received by the camera. The parameters may include any flow cytometric parameter such as hydrostatic pressure, drop charge, deflection voltage, charge correction value, drop delay, drop frequency, drop amplitude, and charge phase, [0081]; Fig.1).
Regarding claim-25, Vladimir as modified discloses wherein the controller (146) is configured to partition direct a first predetermined number of particle-occupied droplets (132, 134 as taught by Gal) and a second predetermined number of particle-unoccupied droplets (130 as taught by Gal) (When the droplets from the deflected droplet streams 128, 130 and the non-deflected droplet stream 132, that contain a charge, impinge on the conductive mesh 134, the charge of the droplets is transferred to the conductive mesh 134. The conductive mesh accumulates the charges from the droplets over a predetermined short period of time prior to dissipating. The conductive mesh 134 is connected by wire 136 to an electrometer 144 that detects the accumulated charge on the conductive mesh 134. The electrometer 144 generates an output signal that is transmitted to the controller 146 indicating the accumulated charge on the conductive mesh 134 for a predetermined period) [Check: [0023]; Fig.1, 6). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream 114) has predetermined volume of (“128, 130” and “132”) based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid in nozzle which ultimately adjust the amount of fluid stream 114 coming out of nozzle, can be seen in Fig.1.
Regarding claim-26, Vladimir as modified discloses wherein the controller comprises a processor and a memory operably coupled thereto, wherein the memory comprises instructions stored thereon, which, when executed by the processor, cause the processor to specify to the droplet sorter (combination of charging element and deflection plates) the particle-occupied droplets (132, 134 as taught by Gal) and particle-unoccupied droplets (130 as taught by Gal) to be partition directed (directed to vessels 128, 118, 129) (Check: [0012]; [0048-0049]; [0130];  Fig.1).
Regarding claim-27, Vladimir as modified discloses wherein the method further comprises inputting into an input module (mouse, keyboard, or the like; [0130]) operably connected to the droplet sorter an input message specifying the particle-occupied and particle-unoccupied droplets to be partition directed (The set-up controller 118 may take further action depending parameters input in the device. One aspect of the invention is the application of an input value for drop-volume into the set-up controller 114. The drop volume may be determined by any means such as empirical measurements of a volume after a set number of drops from a particular nozzle diameter have been collected in a defined period of time. The drop volume may then be input into the set-up controller 114. In some embodiments the controller may cause the fluidics system 115 to pause after a set volume is dispensed to a collection vessel 118. This method beneficially improves a collection protocol because the use of a calibrated drop volume may provide a more accurate determination of collection volume than conventional methods which rely on drop count to control collection times. Using methods of this invention and the sorted fluid volume information available, an additional "stopping rule" for the sorting process may be implemented, [0088]; Fig.3, and also Check: [0012]; [0048-0049]; [0130]; Fig.1).

Response to Arguments
In the remarks/arguments filed on 06/15/2022. Applicant makes numerous remarks and arguments. Examiner will address these in the order presented.
Applicant’s arguments, with respect to the objection under drawings have been fully considered and are persuasive. Therefore, the objection has been withdrawn.
Applicant’s arguments, with respect to the rejection under 112(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Due to amended claims, Applicant’s arguments with respect to the rejection under 112(b) have been fully considered. Therefore, the rejection has been withdrawn.
Applicant’s arguments, with respect to the rejections of claim 1 and 23 under Robert, Edward and Vladimir have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651